218 F.3d 661 (7th Cir. 2000)
Rebecca Vela,    Plaintiff-Appellant,v.Village of Sauk Village,  d/b/a Sauk Village Police Department,    Defendant-Appellee.
No. 99-3262
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 17, 2000Decided June 22, 2000

Appeal from the United States District Court   for the Northern District of Illinois, Eastern  Division.  No. 98 C 1199--David H. Coar, Judge.
Before Posner, Chief Judge, Fairchild, and  Diane P. Wood, Circuit Judges.
Fairchild, Circuit Judge.


1
Rebecca Vela,  a female Mexican-American police officer  with the Sauk Village Police Department,  brought this action against the Village  under the Civil Rights Act of 1964, 42  U.S.C. sec. 2000e et seq. ("Title VII"),  and 42 U.S.C. sec. 1983, alleging that,  during the course of her employment, she  suffered disparate treatment because of  her sex and national origin, retaliation for filing a charge of discrimination  against the Village, and sexual  harassment. The district court granted  summary judgment in favor of the Village.  The two critical issues are (1) whether  Vela can pursue in this Title VII action  a claim of sexual harassment which she  made orally to an agency representative,  but which the representative omitted from  her Equal Employment Opportunity  Commission (EEOC) charge when he typed  it, and (2) whether Vela has sufficiently  shown a genuine issue of fact as to a  Village custom or policy of permitting  sexual harassment so as to impose sec.  1983 liability on the Village. The  district court answered both questions in  the negative, and we affirm.


2
Vela has been a police officer for the  Village since April 1993. In November  1997, she filled out an intake form at  the Illinois Department of Human Rights  (IDHR) as a preliminary to an EEOC charge  against the Village. In response to one  question as to the type of discrimination  she wanted to have investigated she  circled "unequal terms and conditions".  She also circled "harassment" and  "failure to promote", but these were  crossed out. She testified that the IDHR  intake officer crossed them out and told  her to initial the cross-outs, although  she had orally informed him of the  conduct she claimed constituted sexual  harassment. In response to a question why  she felt she was discriminated against,  she wrote only "See attached  copies/pages", but those are not in the  record, nor is there testimony describing  their contents.


3
Two days later Vela filed with IDHR (an  EEOC designated agency, 29 C.F.R.  sec.sec.1601.74; 1601.80) a charge of  discrimination. On the form she checked  "sex" and "national origin" as bases of  discrimination against her. In the part  of the form asking for the "particulars",  she listed three incidents in which she  was treated differently from non-Mexican  male officers: being required to take a  drug test after an accident with a squad  car, being reprimanded for failing to  follow a work procedure, and being  reprimanded for failing to use "spell  check". The charge, which she testified  was typed by the intake officer, did not  describe the harassing conduct which she  said she had described to him.


4
After receiving a right to sue letter,  Vela brought this action. Her complaint  alleged that she had been subjected to  repeated sexual harassment including  widespread distribution of lewd and  lascivious pictures, sexual jokes told to  and about her, lewd and lascivious  gestures, condoms left in the glove box  of patrol cars, repeated comments about  her body, sexual behavior and national  origin.1 Only one item in the  complaint could have reflected the acts  described in the charge, i.e., "Plaintiff  treated differently from male officers in  administrative procedures". She also  alleged that her shift was changed in  retaliation for making a complaint about  sexual harassment. Count I sought relief  under Title VII and Count II claimed a  denial of equal protection and sought  relief under sec. 1983.


5
The Village moved for summary judgment,  grounded in part on her failure to  include a claim of sexual harassment in  her EEOC charge, and lack of evidence  that sex discrimination or harassment  resulted from Sauk Village policy. In its  order granting summary judgment, the  district court held that none of the  instances of disparate treatment  described in Vela's EEOC charge was an  adverse employment action; likewise with  the shift change she alleged was  retaliation. Vela does not challenge  these decisions on appeal. She does argue  that the court erred in refusing to  consider her claim of sexual harassment  because it did not appear in her EEOC  charge, and in holding that she did not produce evidence of a Village custom or  policy of harassment so that the Village  could be found liable under sec. 1983.


6
We review the grant of summary judgment  de novo. See Simpson v. Borg-Warner  Automotive, Inc., 196 F.3d 873, 876 (7th  Cir. 1999).


7
I.  Failure to charge harassment.


8
Vela argues that her charge was  sufficient because she checked "sex" as  the basis of the discrimination against  her, and sexual harassment is a type of  discrimination because of sex.  But our  caselaw makes it clear that the charge  must be more specific. "As a general  rule, a Title VII plaintiff cannot bring  claims in a lawsuit that are not included  in her EEOC charge. . . . For allowing a  complaint to encompass allegations  outside the ambit of the predicate EEOC  charge would frustrate the EEOC's  investigatory and conciliatory role, as  well as deprive the charged party of  notice of the charge." Cheek v. Western  and Southern Life Ins. Co., 31 F.3d 497,  500 (7th Cir. 1994). "Because an employer  may discriminate on the basis of sex in  numerous ways, a claim of sex  discrimination in an EEOC charge and a  claim of sex discrimination in a  complaint are not alike or reasonably  related just because they both assert  forms of sex discrimination." Id. at 501.


9
We acknowledge that a claim in a civil  action need not be a replica of a claim  described in the charge, but there must  be "a reasonable relationship between the  allegations in the charge and the claims  in the complaint," and it must appear  that "the claim in the complaint can  reasonably be expected to grow out of an  EEOC investigation of the allegations in  the charge." Id. at 500. In the case  before us, Vela's claim of sexual  harassment, stated in her complaint, is  wholly diverse from the claim of  disparate treatment described in her EEOC  charge. It is not reasonably related, and  the charge is therefore not an adequate  predicate for it. See Sauzek v. Exxon  Coal USA, Inc., 202 F.3d 913, 920 (7th  Cir. 2000) (employer's decision to  terminate worker not reasonably related  to subsequent decision not to rehire  worker during a recall); Novitsky v.  American Consulting Engineers, L.L.C.,  196 F.3d 699, 701-02 (7th Cir. 1999)  (claim of failure to accommodate  plaintiff's religion not reasonably  related to EEOC charge discussing  discrimination on bases of age and  religion, even where plaintiff described  in intake form an incident that supported  her failure to accommodate theory); cf.  Jenkins v. Blue Cross Mut. Hosp. Ins.,  Inc., 538 F.2d 164, 167-69 (7th Cir.  1976) (en banc) (plaintiff sufficiently  alleged facts supporting claim of sex  discrimination in EEOC charge to proceed  with sex discrimination claim in court,  despite plaintiff's failure to check the  box for sex discrimination on the  charge).


10
There are cases where courts have looked  beyond the four corners of the EEOC  charge form. "Allegations outside the  body of the charge may be considered when  it is clear that the charging party  intended the agency to investigate the  allegations." See Cheek, 31 F.3d at 502,  citing Rush v. McDonald's Corp., 966 F.2d 1104, 1110-11 (7th Cir. 1992)  (plaintiff's handwritten "EEOC Affidavit"  submitted the same day as her EEOC  charge) and Box v. A & P Tea Co., 772 F.2d 1372, 1375 (7th Cir. 1985)  (handwritten additions to typed charge).  A later case is Sickinger v. Mega  Systems, Inc., 951 F. Supp. 153, 157-58  (N.D. Ind. 1998) (Charge Questionnaire,  filled out the same day as the charge was  filed, under particular circumstances  where the employer could not claim  surprise at the claim stated fully in the  questionnaire, but not in the charge). In  all three examples, the outside  allegations were in writing. In the case  before us the only document external to  the charge is the intake form, and the  indication thereon that she claimed  harassment was not only crossed out, but  the cross-out was initialed by her.


11
Vela argues that she orally informed the  intake officer of the facts of her claim  of sexual harassment, and that in  directing her to cross out the reference  to harassment on her intake form and by  omitting the claim of harassment when he  typed the charge, he misled her. We hold,  however, that an oral charge, if made as  she testified, not reflected in nor  reasonably related to the charge actually  filed, is not a sufficient predicate for  a claim of sexual harassment in her civil  action. 42 U.S.C. sec. 2000e-5(b)  requires that, "Charges shall be in  writing under oath or affirmation" and 29  C.F.R. sec. 1601.9 makes the same  requirement. No case suggests that an  oral statement to an agency  representative is adequate, and notice of  such a statement cannot be expected to  reach the employer.2 See Novitsky, 196 F.3d at 702 (court rejects plaintiff's  reliance on information written on intake  form but not included in charge, where  plaintiff had opportunity to read charge  and obtain professional advice regarding  it, and signed charge).


12
II.  Failure to prove custom or policy of  Village.


13
The Village was the only defendant. Vela  alleged that it committed the acts of  sexual harassment, retaliation, and  disparate treatment complained of "in  accordance with its custom and practice".  It could be held liable for acts of  police department personnel, violating  Vela's constitutional rights, only "when  execution of [the Village's] policy or  custom, whether made by its lawmakers or  by those whose edicts or acts may fairly  be said to represent official policy,  inflicts the injury. . . ." Monell v. New  York City Dept. of Social Services, 436 U.S. 658, 694 (1978). Assuming that the  allegation that the acts complained of  were done in accordance with the  Village's custom and practice was a  sufficient claim of a policy or custom of  sexual harassment and other  discrimination against female police  officers, Vela failed to produce evidence  that such a policy or custom existed.


14
"The caselaw has identified three  instances in which a municipality can be  said to have violated the civil rights of  a person because of its policy: (1) an  express policy that, when enforced,  causes a constitutional deprivation; (2)  a widespread practice that, although not  authorized by written law or express  municipal policy, is so permanent and  well settled as to constitute a custom or  usage with the force of law; or (3) an  allegation that the constitutional injury  was caused by a person with final  policymaking authority." Baxter v. Vigo  County Sch. Corp., 26 F.3d 728, 734-35  (7th Cir. 1994) (citations and quotation  marks omitted).


15
Vela does not argue that there was an  express policy of sexual harassment or  other discrimination against female  officers. In fact the Village had adopted  an employee manual which prohibited  sexual harassment and threatened  disciplinary action if it occurred.


16
Vela did advance two theories to support  the custom or policy contention: (1) the  chief of police and the city manager had  final policymaking authority and the  chief brushed aside her complaints of  harassment by her supervisor and others;  (2) the Village failed to provide  adequate relevant training. One may  question whether the rejection of  complaints as to sexual harassment or  other discrimination would establish a  deliberate adoption of a policy  permitting the practices. But in any  event, plaintiff has not demonstrated that Illinois law grants final policy  making authority to either of these  officers nor any delegation of such  authority by the Village board.  "Authority to make municipal policy may  be granted directly by a legislative  enactment or may be delegated by an  official who possesses such authority,  and of course, whether an official had  final policymaking authority is a  question of state law." Pembaur v.  Cincinnati, 475 U.S. 469, 483 (1986). The  choice to follow a course of action must  be "deliberate" in order to establish a  policy. Id. Plaintiff fails to establish  a policy under her first theory.


17
Plaintiff's failure-to-train theory is  that liability for constitutional  violations by police officers attaches to  the municipality when the violations  result from lack of training. See Spell  v. McDaniel, 824 F.2d 1380, 1389 (4th  Cir. 1987) and Patzner v. Burkett, 779 F.2d 1363, 1367 (8th Cir. 1985). As  evidentiary support she cites to portions  of several depositions. In them, City  Manager Dieterich testified that there  had not been village-wide instruction on  sexual harassment and that he believed  some of the supervisors might have taken  courses at Village expense but that he  didn't know for sure. Chief Crafton  testified that he had had training in  sexual harassment prior to 1993 and an  eight hour update, which he had attended  with one of the sergeants, in 1995 or  1996. Sergeant Sanders testified that  during the last five years there had been  no training of sergeants with respect to  sexual harassment that he was aware of.  In a portion of a deposition in a  companion case, but contained in this  record, Sergeant Schwertfeger, the  principal offender according to Vela,  testified that sexual harassment had been  covered in a course he took at  Northwestern University. We conclude that  the testimony just described would not  support a finding that the alleged sexual  harassment resulted from a lack of  training. Plaintiff would have the burden  of proof on that point.


18
The judgment appealed from is affirmed.



Notes:


1
 There is support for one of her allegations.  Vela's supervisor admitted in his deposition that  he had made one of the offensive remarks about  her, but testified that he didn't intend it to  get back to her.


2
 Language in Sickinger, 951 F.Supp at 158,  suggests that if a charging party leaves out an  intended claim because of being misled by an EEOC  representative, she would be entitled to tolling  of the period of limitations and could file a  charge containing the omitted claim later than  otherwise required. See Early v. Bankers Life and  Cas. Co., 959 F.2d 75, 81 (7th Cir. 1992). We  would not agree, however, that a claim orally  communicated to the agency, but omitted through  the latter's fault could, simply on that account,  be treated as if properly filed.